Citation Nr: 1820783	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for flat feet.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to September 1973 and from December 1990 to February 1991.  The Veteran has also reported serving in the Army National Guard of Texas and/or Army Reserves between those two periods of active duty and thereafter. 

This matter comes before the Board of Veterans Appeals (Board) from a July 2010 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a bilateral knee condition, hearing loss, and flat feet.  The Veteran appeared for a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  During that hearing, the Veteran waived his right to have the RO consider newly submitted evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he served in the Texas Army National Guard (TXARNG) and/or U.S. Army Reserves (USAR) between those two periods of active duty from September 1970 to September 1973 and from December 1990 to February 1991 (i.e., between September 1973 and December 1990) and thereafter (i.e., after February 1991).  See Transcript of Hearing Before the Board dated in November 2017; VA Form 21-526, Veteran's Application for Compensation and/or Pension received in October 2009.  The Veteran stated at the November 2017 Board video conference hearing that he was deployed several times during his service with the TXARNG and/or USAR, including but not limited to several times to Korea and Germany and also to Panama and Cairo.  Upon the Board's review of the Veteran's claims file, it appears that only the records of his periods of active duty from September 1970 to September 1973 and from December 1990 to February 1991 are associated with his claims file.  Thus, it is not clear during which periods of time he was deployed, nor of the nature of any service outside of September 1970 to September 1973 and December 1990 to February 1991.  Records of any additional periods of active duty should be sought and obtained, if possible.  If that development indicates that there were additional periods of active duty service, and that there may be additional service treatment records (STRs) that are not already of record, such additional STRs should be sought and obtained, if possible. 

The Veteran claims that he incurred flat feet during his active duty service, or, in the alternative, that it was caused or aggravated by his military service, to include his physical activity/participation in training drills during his active duty service and/or his service in the TXARNG and/or USAR.  See Transcript of Hearing Before the Board dated in November 2017.  His STRs reflect that he was noted to have mild pes planus on examination in March 1979.  They also reflect that he complained of pain in his lower leg and calf in December 1990.  A letter from his private physician indicates that that physician was of the opinion that the Veteran's flat feet were incurred during his active duty service.  See Letter from Veteran's Private Physician received in December 2017.  However, the Board finds that that opinion is not sufficient evidence upon which to base a decision of this claim since it is not supported by the evidence of record and does not contain an adequate rationale.  While the Veteran was examined by a VA physician for his flat feet during the period on appeal, an opinion as to the etiology of his flat feet has not yet been obtained.  See, e.g., Flatfoot (Pes Planus) Disability Benefits Questionnaire (DBQ) obtained in May 2013.  Given that the Veteran has provided contentions that he has flat feet which may be related to his active duty service, a VA opinion on the etiology of his flat feet should be obtained.

Regarding his claim of entitlement to service connection for his claimed knee condition, the Veteran has argued, and his aforementioned private physician has stated, that he does have a knee condition (namely, posttraumatic arthritis) that was caused by his flat feet and physical activities during his military service.  However, the Veteran has not been afforded a VA examination for the purpose of determining the etiology of any knee conditions that he has had during the period on appeal.  Here again, the evidence currently of record is insufficient to decide this claim, for the same reasons as set forth above and because service connection has not yet been established for the Veteran's flat feet.  In that regard, the Board finds that the issue of entitlement to service connection for a bilateral knee condition is intertwined with the issue of service connection for flat feet.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran should also be afforded a VA examination for the purpose of determining the etiology of his claimed bilateral knee condition, too, and this claim must be remanded pending adjudication of the issue of service connection for flat feet.

Finally, Veteran was afforded a VA examination for the purpose of determining the etiology of his hearing loss in May 2013, and the examiner determined that the Veteran's hearing loss is not at least as likely as not (a 50 percent probability or greater) caused by or a result of his first period of active duty service or any event during that period.  However, the examiner could not provide a medical opinion regarding whether the Veteran's hearing loss was related to his second period of active duty service since there was no documentation of any hearing tests after the December 1990 hearing test, which took place the month that his second period of active duty began and two months before it ended.  A more thorough VA examination and opinion, addressing the second period of service, is needed here.  

Accordingly, the case is REMANDED for the following action:

1.  Request, and, if possible, obtain, any outstanding records of the Veteran's service, including any active/inactive duty training, while serving in the Army National Guard of Texas and/or Army Reserves between his two above-listed periods of active duty service (i.e., between September 1973 and December 1990) and thereafter (i.e., after February 1991).

If any additional evidence obtained as a result of the above development indicates that any additional STRs that are not already of record may exist, request and obtain copies of all such STRs and associate them with his claims file, if possible.

2.  After the above has been completed, schedule the Veteran for an appropriate VA orthopedic examination to determine the etiology of the Veteran's claimed flat feet and knee conditions.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

Specifically, the examiner is asked to address whether claimed flat feet and knee conditions are at least as likely as not (a 50 percent or greater probability) etiologically related to his active duty service.  In reaching an opinion, the examiner is specifically asked to consider that the Veteran left active service in February 1991, or later, if shown by the evidence obtained pursuant to directive number 1 above. The examiner is also asked to consider that the Veteran's service treatment records reflect that he was noted to have mild pes planus during a periodic medical examination in March 1979 and that he reported pain in his right lower leg and calf in December 1990, which he claims manifested after running as part of his training.

The examiner should also opine as to whether it is at least as likely as not that any of the Veteran's diagnosed knee conditions were caused or aggravated (worsened beyond normal progression) by any diagnosed condition of his opposite knee or his flat feet.  If any diagnosed knee condition is found to have been aggravated by any diagnosed condition of his opposite knee or his flat feet, the examiner should quantify the approximate degree of aggravation. 

3.  The Veteran should also be afforded a VA audiological examination.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss is etiologically related to the Veteran's periods of active duty service, specifically to include the second period.  The examiner is reminded that the Board is not asking for a scientific certainty with regard to the opinion as to the second period of service, rather just an opinion as to whether there is at least a 50 percent likelihood of a causal relation between that period and bilateral hearing loss.  

4.  After completing the above actions, and any other indicated development, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




